F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 29 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    PROFESSIONAL INDEPENDENT
    TRUCKERS ASSOCIATION, by and
    through its President, Jerry Don
    Cartwright,

                Plaintiff-Appellant,

    v.
                                                          No. 00-5080
    OKLAHOMA CORPORATION                            (D.C. No. 97-CV-575-E)
    COMMISSION, sued as: State of                         (N.D. Okla.)
    Oklahoma ex rel., Jerry V. Matheson,
    Director of Transportation Oklahoma
    Corporation Commission,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff Professional Independent Truckers Association (PITA) appeals the

district court’s order rejecting its challenge to Okla. Stat. tit. 47, § 14-109, which

establishes the maximum weight limitations for vehicles authorized to use

Oklahoma highways.    1
                          It argues that section 14-109 conflicts with 23 U.S.C.

§ 127, the federal statute that regulates the size and weight of vehicles on federal

interstate highways for the state to be eligible for federal highway funds. PITA

asserts that the conflict between the state and federal statutes results in violations

of the United States Constitution, and they seek redress under 42 U.S.C. § 1983.

The district court granted defendants’ motion to dismiss for failure to state

a claim upon which relief can be granted, pursuant to Fed. R. Civ. P. 12(b)(6).

Our jurisdiction arises from 28 U.S.C. § 1291, and we affirm.

      PITA complains that section 14-109 permits exceptions to the weight limits

for truck-tractor and dump semitrailer combination units that are not available to

the bobtail dump trucks operated by PITA’s members. Consequently, PITA

claims (1) the Supremacy Clause is violated because the state statute conflicts


1
       We call the parties’ attention to 10th Cir. R. 28.2(A) & (B), which requires
the appellant to append to its brief a copy of the district court’s pertinent rulings.
If the appellant fails to do so, the appellee must append the necessary rulings to
its brief.


                                           -2-
with the federal statute by allowing for heavier vehicles than those authorized by

federal law, (2) the Commerce Clause is violated because the combination dump

trucks that are exempt from the weight limits imposed on PITA’s bobtail dump

trucks permit the exempted vehicles to receive a higher profit margin, and (3) the

Equal Protection Clause is violated because the exempted combination dump

trucks are treated more favorably than PITA’s bobtail dump trucks.

       We review de novo an order dismissing a complaint for failure to state

a claim for relief under Rule 12(b)(6), using the same standard applied by the

district court.   See Ordinance 59 Ass’n v. U. S. Dep’t of Interior Sec’y      , 163 F.3d

1150, 1152 (10th Cir. 1998). “We accept as true all well-pleaded facts, as

distinguished from conclusory allegations, and view those facts in the light most

favorable to the nonmoving party.”      Maher v. Durango Metals, Inc. , 144 F.3d

1302, 1304 (10th Cir. 1998). Dismissal of a complaint pursuant to Rule 12(b)(6)

will be upheld only if “it appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.”        Conley v.

Gibson , 355 U.S. 41, 45-46 (1957).

       We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties and the applicable law. Applying the standards set out

above, we affirm the judgment for substantially the reasons stated in the district

court’s March 30, 2000 order, entered on the docket March 31, 2000.


                                             -3-
AFFIRMED.



                  Entered for the Court



                  Mary Beck Briscoe
                  Circuit Judge




            -4-